Case 19-05537-jw   Doc 23   Filed 01/15/20 Entered 01/15/20 15:08:41   Desc Main
                            Document      Page 1 of 8




                                                  Part 3.2
Case 19-05537-jw   Doc 23   Filed 01/15/20 Entered 01/15/20 15:08:41   Desc Main
                            Document      Page 2 of 8
Case 19-05537-jw   Doc 23   Filed 01/15/20 Entered 01/15/20 15:08:41   Desc Main
                            Document      Page 3 of 8
Case 19-05537-jw   Doc 23   Filed 01/15/20 Entered 01/15/20 15:08:41   Desc Main
                            Document      Page 4 of 8
Case 19-05537-jw   Doc 23   Filed 01/15/20 Entered 01/15/20 15:08:41   Desc Main
                            Document      Page 5 of 8
Case 19-05537-jw   Doc 23   Filed 01/15/20 Entered 01/15/20 15:08:41   Desc Main
                            Document      Page 6 of 8
Case 19-05537-jw   Doc 23   Filed 01/15/20 Entered 01/15/20 15:08:41   Desc Main
                            Document      Page 7 of 8
Case 19-05537-jw   Doc 23   Filed 01/15/20 Entered 01/15/20 15:08:41   Desc Main
                            Document      Page 8 of 8
